Hughes, J., (after stating the facts). We have verified the calculations necessary in this case, and find that the court below is correct in the findings of facts in the case. We are of the opinion that the judgment upon the law of the case is also correct. The act of 1895 providing for mechanics’ liens is found at page 225 of the Acts of 1895, the eighteenth section of which provides that the owner or builder shall not be liable for more than che price contracted or agreed on between the employer and contractor. ‘’'Provided, that the owner, employer or builder shall pay no money to the contractor until all laborers and mechanics employed on the same and all material furnishers shall have been paid for work done or materials furnished.” It is true that the Odd Fellows paid Jackson, the contractor, $175, while Barton's bill for materials was unpaid, but the court made them lose that, and Barton got the benefit of this. So the Odd Fellows paid all that they had contracted to pay for the work and materials to the laborers and material men, and were not liable for any more. We think the act of 1895 covers the whole subject of mechanics' and material men's liens, and repeals prior acts on the subject. Barton's lien for materials was in nowise affected by the fact that Jackson, the contractor, had been paid the $175 before his claim for materials was paid, as it was deducted from the amount paid by the Odd Fellows, and was adjudged to be paid to Barton. Certainly, this could not make the Odd Fellows liable for what they had not contracted to pay, and did not owe. Finding no error, the judgment is affirmed.